Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2019 was is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1, 2, 3, 4, 8, the claims recite “preferably” [claim 1, line 8], [claim 2, line 2], [claim 3, line 2], [claim 4, line 3], and [claim 8, line 8].  Use of this term neither adds any further limitation in the claim nor further clarifies the scope of the claim. Accordingly, the applicant is advised to remove the above term from the claims.
In regards to claim 2, the claim recites “the internal cavity” in line 2. There is an inappropriate antecedent base in this recitation. Appropriate correction is required.
In regards to claim 3, the claim recites “the bottom” in line 1. There is an inappropriate antecedent base in this recitation. Appropriate correction is required.
In regards to claim 3, the claim recites “optionally” in line 2. This makes the scope of the claim unclear. Appropriate correction is required.
In regards to claim 4, the claim recites “the bottom” in lines 2-3. There is an inappropriate antecedent base in this recitation. Appropriate correction is required.
In regards to claim 4, the claim recites “the depression” in line 3. There is an inappropriate antecedent base in this recitation. Appropriate correction is required.
In regards to claim 7, the claim recites “the depression” in line 2. There is an inappropriate antecedent base in this recitation. Appropriate correction is required.
In regards to claims 3, 4, 5, their dependency indicates they are directly dependent in claim 1. However, the language of the claim indicates the dependency is hierarchical. Appropriate correction is required. 
Claims 2-9 are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-8, is/are rejected under 35 U.S.C. 102 as being anticipated by Abe (JP 2008272168).
In regards to claim 1, Abe discloses protective cap (The endoscope adapter 1; FIGS. 1a, 1b, 3b, reproduced below; para [0001]; The endoscope adapter 1 comprises a cylinder provided with an installation part 2 removably installed on an outer peripheral surface of a tip part Ea of the endoscope E. The front surface of the adaptor 1 has projection part 3 that has a tip 2a and meets with the endoscope tip Ea. abstract) for an imaging device, comprising: 
a hollow protective cap body having a front face (Endoscope adapter 1 is hollow and has a front face which is the face as viewed normally into the plane of the paper in Fig.1a; FIG. 1b; endoscope E is positioned in the hollow portion of the adaptor; abstract), a lateral surface and an open rear end (endoscope adapter 1 has a lateral surface along the length of the adaptor; FIG. 1b, 3), through which the imaging device can be inserted into the protective cap; 
a recess, which is arranged in the front face (A recessed surface 2c is shown in FIG. 1(a) with the projection part 3; para [0013]); 
at least one channel (Four liquid grooves 4; FIGS. 1A, 1B; Para [0013]), which is located in the front part of the body of the protective cap under the front face [“under” could be considered from any direction. The grooves 4 are under the front face and extend to the side surface. Figs.1a, 1b]; 
wherein the at least one channel has a first opening (Groove 4 has an opening in the front surface; FIG. 1(a)), which is arranged in the side wall of the recess (Four liquid grooves 4 has an opening on the front surface; FIG. 1(a)), and has a second opening, which is preferably arranged 


    PNG
    media_image1.png
    418
    360
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    405
    355
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    472
    607
    media_image3.png
    Greyscale

In regards to claim 2, Abe discloses the protective cap according to claim 1, wherein the recess has a bottom (Endoscope tip Ea; Projection 3 meets the endoscope tip Ea with a recess near surface 2c. FIG. 1(a); Para [0013]).
In regards to claim 3, Abe discloses protective cap according to claim 1, wherein the bottom comprises a transparent material (The “bottom” here is not positively claimed. A “bottom” made of transparent material could be used with the protective cap, for example the objective lens of the endoscope tip, para [0016]).

In regards to claim 4, Abe discloses the protective cap according claim 1, wherein at least one retaining element is adapted for a detachable attachment of the bottom of the depression  (The configuration of the endoscope adaptor 1, para [00012] allows for the detachable attachment of the adaptor with the endoscope. For example, the endoscope adapter 1 shown in FIG. 1 has a mounting portion 2 having a small inner diameter that is detachably mounted on the outer peripheral surface of the tip portion Ea of the endoscope E. para [00012]).

In regards to claim 5, Abe discloses the protective cap according to claim 1, wherein the front face of the body of the protective cap is formed flat around the recess (Front face is flat around the recesses. FIG. 1).
 	In regards to claim 6, Abe discloses the protective cap according to claim 1, wherein the front face of the body of the protective cap is patterned in at least one area around the recess (adaptor is patterned by making grooves that extend to the side; FIGS. 1a,1b, 3b).  
In regards to claim 7, Abe discloses the protective cap according to claim 1, wherein at least one groove, which extends between the depression and the outer edge of the front face, is 
In regards to claim 8, Abe discloses the protective cap according to claim 1, further comprising: 
at least one further channel (Multiple grooves 4 are provided with each having drainage groove includes drainage holes 5; Three of such drainage holes are shown in FIG. 1(b)), which extends in the front part of the body of the protective cap under the front face; wherein the at least one further channel has at least one first opening, is arranged in the front face; and 
wherein the at least one further channel preferably has a second opening, which is arranged in the lateral surface of the body of the protective cap (Multiple grooves 4 are provided with each having drainage groove that extend drainage holes 5; Three of such drainage holes are shown in FIG. 1(b)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Barthel (US 20120215158 A1).
In regards to claim 9, Abe discloses the protective cap according to claim 1, however does not positively disclose wherein the side wall of the recess and/or the front face of the protective cap is/are made of an opaque material. 
Barthel teaches an endoscope cap (endoscope cap 10; endoscope 20, Figs.1a, 1b, para [0015]) wherein the side wall of the recess and/or the front face of the protective cap is/are made of an opaque material (cap 10 is made out of opaque material such as metal. FIG. 3; para [0020]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe in accordance with the teaching of Barthel so that endoscope tip features can be protected from external and unwanted light when they are not in use. 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892. See Tinkham (US 20080194913) for a cap configured to be coupled to an access port of an endoscope.
No claims have been allowed in this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795